Sampson Sheafe Merch* plaint. conta Eneas Salter of Boston Mason Defend* in an action of the case for refuseing to deliver up unto the sd Sampson Sheafe and give him possession of a certain parcel of Land and houseing thereupon scituate in Boston abovesd in the pursent tenure of sd Salter which do of right belong unto sd Sheafe as shall appear by a conditionall Deed of Sale or mortgage under the hands and Seales of sd Eneas Salter and lone his wife bearing date. 17th of Iune. 1677. long since forfited and by them so acknowledged & surrendred up unto the sd Sheafe, and afterwards leased of him for the term of Six months after the rate of twelve pounds money per annum but doth neither pay the sd Rent nor will Surrend1 the purmisses whereby the plaint, is damnified more then One hundred and Ninety pounds in money with other due damages: . . . The Iury . . . found for the plaint, possession of the house and ground Sued for, and Sixteen pounds twelve Shillings money for Rent, and costs of Court allow4 twenty three Shillings six pence.
Execution issued 11th Novr 1679.